Citation Nr: 0011230	
Decision Date: 04/27/00    Archive Date: 05/04/00

DOCKET NO.  95-16 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for Graves' disease.


REPRESENTATION

Appellant represented by:	Nevada Office of Veteran 
Services


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from May 1973 to August 
1976, and from April 1981 to January 1983.




The current appeal arose from a May 1994 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Salt Lake City, Utah.  The RO denied entitlement to 
service connection for Graves' disease.  In February 1998 the 
veteran's claims file was transferred to the jurisdiction of 
the Reno, Nevada RO for further adjudication.

In May 1997 the Board of Veterans Appeals (Board) initially 
remanded the case to the RO for further development and 
adjudicative action.

In April 1999 the RO affirmed the previous denial of 
entitlement to service connection for Graves' disease.

In July 1999 the Board remanded the case to the RO for 
clarification of the veteran's representative.

The case has been returned to the Board for further appellate 
review.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




The Board's review of the record discloses that upon remand 
of the case to the RO in July 1999 to clarify the appellant's 
representation, the RO provided the appellant an Appoint of 
Veterans Service Organization As Claimant's Representative 
(VA Form 21-22) for completion and return.  The appellant 
completed this form and returned it to the RO.

The Board originally remanded the case to the RO in May 1997 
for further development consisting of providing the appellant 
the opportunity to identify all sources of treatment for 
Graves' disease, and accomplishing an examination.  

In May 1997 the RO by letter requested the veteran to 
identify all sources of treatment for Graves' disease.  The 
appellant identified several sources of her treatment and the 
RO secured as much information as possible.  VA conducted a 
medical examination of the appellant in November 1998.

During the RO's processing of her appeal the claimant changed 
her residence and never received all correspondence generated 
by the RO.  This correspondence included a supplemental 
statement of the case.  While the supplemental statement of 
the case included a discussion of the November 1998 VA 
examination, it was silent as to the substantial quantity of 
medical documentation referable to the medical sources of 
treatment identified by the appellant.  

In any event, the appellant was never provided a supplemental 
statement of the case referable to pertinent evidence 
acquired subsequent to the last supplemental statement of the 
case issued by the RO.

A supplemental statement of the case, so identified, will be 
furnished to the appellant, when additional pertinent 
evidence is received after the most recent supplemental 
statement of the case has been issued.  38 C.F.R. § 19.31 
(1999).




The record clearly shows that as a result of changing her 
residence, the appellant is in the position of never having 
been provided a supplemental statement of the case referable 
to pertinent evidence received after the most recent 
supplemental statement of the case was issued.

To ensure full compliance with due process requirements, the 
case is remanded to the RO for further action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  In this regard, 
the RO should contact the veteran and 
provide her another opportunity to 
identify any medical providers who may 
have additional reports referable to her 
treatment for Graves' disease.  After 
obtaining any necessary authorization or 
medical releases, the RO should attempt 
to obtain legible copies of the veteran's 
complete treatment reports from all 
sources identified whose records have not 
previously been secured.

2.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should, if 
warranted, reconsider the claim of 
entitlement to service connection for 
Graves' disease based on additionally 
acquired evidence.  If no additional 
evidence has been submitted, the RO 
should issue a supplemental statement of 
the case addressing the November 1998 VA 
examination and additionally provided 
treatment reports obtained subsequent to 
the Board's May 1997 remand.

Thereafter, the case should be returned to the Board for 
further appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until she is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


